Citation Nr: 0514926	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



INTRODUCTION

The veteran served on active duty from March 1971 to August 
1971.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).

In September 2002, the veteran submitted a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), as due to sexual trauma.  Although the 
veteran has filed unsuccessful claims of entitlement to 
service connection for a psychiatric disorder, the claim for 
entitlement to service connection for PTSD is considered a 
new claim.  In order to grant a claim of PTSD, there must be 
a finding verifying the existence of a stressor linked to a 
current diagnosis of PTSD.  This is a finding that is not 
required when the issue is simply entitlement to service 
connection for a psychiatric disorder.  It is sufficient in 
the latter case that a psychiatric disorder be incurred 
coincident with service, not that it be caused by a psychic 
trauma sustained in service.  See 38 C.F.R. § 3.303(a) 
(2004).

The fact that claims for PTSD are addressed in a separate 
regulation-38 C.F.R. § 3.304(f) (2004)-suggests their 
uniqueness.  See Routen v. Brown, 142 F.3d 1434, 1441- 42 
(Fed. Cir.), cert. denied, 525 U.S. 962 (1998) (suggesting 
that where the old law requires proof of one set of facts and 
the new law proof of a materially different set of facts, a 
new claim is presented).  See also Ephraim v. Brown, 82 F.3d 
399, 401- 02 (Fed. Cir. 1996) (newly diagnosed disorder, even 
if medically related to previously diagnosed disorder, is not 
same claim for jurisdictional purposes when it has not been 
previously considered); Samuels v. West, 11 Vet. App. 433, 
436 (1998) (newly diagnosed posttraumatic stress disorder, 
whether or not related to a previously diagnosed mental 
disorder, cannot be the same claim, citing Ephraim).  But see 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a claim for 
service connection for residuals of asbestos exposure is not 
a new claim where service connection for a lung disorder had 
been previously and finally denied; different etiology 
underlying a claimed lung disorder does not constitute a new 
claim).  As such, the veteran's claim of entitlement to 
service connection for PTSD is a new claim and the Board will 
consider the claim on the merits.


FINDINGS OF FACT

1.  The veteran did not have combat duty; an in-service 
stressor has not been verified for VA purposes by official 
records or any other supportive evidence.

2.  The veteran does not have PTSD as a result of active 
military service, or any incident therein.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in October 2002 and March 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
Although a VA examination was not conducted in conjunction 
with this claim, one was not required.  Such development is 
to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, although 
there are diagnoses of PTSD of record, these diagnoses are 
not based on a verified stressor.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  In 
this case, there is no reasonable possibility that further 
assistance would substantiate the claim.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).


Factual Background:  Pre-service psychiatric treatment.

Pre-service psychiatric records indicate that the veteran 
received inpatient psychiatric treatment on at least two 
separate occasions and from two different facilities.

The first incident of treatment was ordered by the county in 
which the veteran lived, and spanned from May 1959 to August 
1959, when the veteran was 14 years of age.  The discharge 
summary reported that the veteran was "generally 
cooperative" during his hospital stay.  In all activities 
the veteran was noted to be "solitary," and he showed 
"obsessive concern with fine details."  The report 
indicated that the veteran's closest relationships with his 
fellow patients consisted of "brief, superficial contacts," 
but that the veteran spent much of his time reading.  The 
veteran's attitude toward his fellow patients was "that of a 
condescending and cynical intellectual," and it was also 
noted that he never engaged in direct competition, avoided 
athletic activities, and "often feigned close knowledge of 
his fellows' problems and the disposition the staff would 
make."  It was further observed that the veteran would 
become "quite uncomfortable when his fellows began to 
confide in him and to ask his advice."  It was noted that 
the veteran did not receive formal psychotherapy, but did 
receive "especially close intrusive, reality-oriented, and 
frequent attention from his ward physician."

It was reported that the veteran initially "attempted an 
indignant and outraged attitude."  At least two interviews a 
day were directed at confronting the veteran about his 
behavior.  In the last three weeks of the veteran's 
hospitalization, he vacillated between strong suspiciousness 
that he would be kept against his will by "crooked lawyers 
and judges and doctors," and moods of "elation whenever he 
was optimistic about possibly being able to stay for 
continued treatment."  He would openly ask about the 
possibility of being allowed to stay.  A few days prior to 
discharge, the veteran became "extremely provocative, surly, 
sarcastic, and contested repeated reprimands by his ward 
physician, and received six hours of seclusion."  The report 
indicates that the veteran then "threatened to do whatever 
he could to 'destroy myself mentally.'"  The next day, the 
veteran "openly and warmly expressed gratitude for his 
seclusion."


The veteran's parents removed him against medical advice in 
August 1959, "unable to see him as emotionally disturbed, 
dangerous to anyone, or in need of hospital treatment."  The 
final diagnosis was "Schizophrenic Reaction, paranoid type, 
moderate acute, of childhood and manifested by 
hyperalertness, marked suspiciousness, social withdrawal, 
grandiose behavior, and other symptoms."  The prognosis was 
recorded as "guarded."

Treatment records from LSH, and dated from October 1973 to 
December 1973 incorporate information regarding the veteran's 
admission to a boys school, BIS, as a "delinquent" in March 
1960.  The LSH examiner noted that the veteran was discharged 
from BIS in March 1962, and opined that the veteran 
"received some special attention from the social workers and 
therapists at BIS," but also noted that there were no 
detailed reports of the veteran's stay at BIS.

In April 1966, the veteran underwent a private psychological 
evaluation at HP "to determine his psychological readiness 
for vocational training."  He was observed as 
"superficially cooperative," and gave the impression of a 
"condescending and cynical intellectual."  This manifest by 
the veteran often attempting to "thwart the therapist by a 
reinterpretation of comments by the therapist, or by openly 
questioning test validity, the interpretive role of the 
psychologist, and the ineffectiveness of previous contacts 
with mental health professionals."  The examiner also stated 
that the veteran had "an apparent inability to establish 
mature emotional independence, even though, intellectually, 
he strives to appear mature and independent."  The examiner 
noted that while the veteran required emotional structure and 
support, he intellectually rejected this support, "and with 
this rejection comes cynicism and his defensive behavior."  
The examiner opined that the veteran's "personality patterns 
are quite ingrained and resistant to change."

A February 1969 discharge summary from this same private 
facility, HP, indicated that the veteran had attended 
approximately 10 individual therapy sessions in 1964, and 
approximately 45 group therapy sessions from 1966 to 1967.  
The supervising social worker who completed the summary noted 
that the veteran related to the other individuals in his 
group sessions "in a very aggressive way, tending to 
dominate much of the interaction."  The social worker 
stated, "While he was insistent on asserting his own points 
of view, he had some difficulty listening to others and 
appeared guarded much of the time, avoiding any self-
disclosure that would show him in an unfavorable light and 
avoiding also any show of tender feelings or warm 
sentiment."  It was also observed that the veteran appeared 
"highly self-centered."  The veteran "left the group with 
the belief that he had obtained maximum benefit from the 
sessions."  The veteran's final diagnosis was "Social 
Maladjustment [] in a Schizoid Personality []."  This was 
approximately two years prior to entering service.

Factual Background:  Service medical records and in-service 
psychiatric treatment.

The veteran served from March 17, 1971 to August 11, 1971.  A 
"leadership potential" card shows that the veteran reported 
being a high school graduate with one year of college 
education at the time of enlistment.  The veteran listed as 
his only former job, "Scout Commissioner."  The veteran's 
service medical records indicate that upon entering service, 
the veteran denied a history of head injury, excessive 
drinking, homosexual tendencies, and "nervous trouble of any 
sort."  The veteran indicated that he had "consulted or 
been treated by clinics, physicians, healers, or other 
practitioners within the past five years," but explained 
this by writing "only for purposes of physical 
examinations."  The veteran reported that his father died of 
cancer.

Service medical records show that the veteran sought 
psychiatric treatment in late March 1971, reporting that he 
was depressed.  He was given a prescription for approximately 
one month of medication and was referred to a Social 
Work/Psychology Specialist for evaluation for suitability for 
induction.  The referral appointment was set for early April 
1971.  The report from this evaluation indicated that the 
veteran was interviewed twice, and the appointments were 
scheduled one week apart.  No psychiatric condition was 
diagnosed such that would warrant medically nullifying the 
veteran's enlistment.  The report indicated that the veteran 
was experiencing "situational anxiety, moderately severe" 
in adjusting to the military setting.

Also, that same day in late March, the veteran sought 
treatment for weakness, dizziness, a runny nose, a "slight 
headache," and a sore throat.  Approximately 10 days later, 
in early April 1971, the veteran sought treatment for a sore 
throat and chest pains, which, he reported, had lasted 
approximately one month.  A separate treatment note on that 
same day in April indicated that, although the veteran had 
denied tuberculosis exposure on his entrance examination, he 
reported that he was exposed to the disease while working as 
a student nurse before entering the Army.  He complained of a 
persistent cough and chest pains.  Chest films were within 
normal limits.

In mid-April 1971, the veteran sought treatment for 
"severe" headaches "around frontal region of skull."  The 
veteran reported that he had been treated by his private 
physician for headaches, and that they had been diagnosed 
"as emotional in origin."  The veteran reported that the 
headaches "are so severe that he is unable to sleep."  The 
veteran was given two prescriptions, to include Valium, and 
sent for a neurological consultation.  The neurological 
examination report showed that the veteran reported an eight-
year history of "severe migraines."  The impression 
recorded in the report was "cluster headaches-probably 
functional."  The veteran reported that he had "personal 
problems."  The report noted that the veteran was being 
"boarded from the service... for homosexuality."  The report 
indicated that the veteran gave a "long history of frontal, 
steady headaches lasting 2-5 hours," which were relieved by 
aspirin and "associated with tension and added stress."  
The veteran was given medication, to which he stated his 
headache responded.  The veteran continued to seek treatment 
for headaches through the end of April 1971.

In late April 1971, the veteran sought treatment for a 
"nervous condition."  The veteran reported that he had 
suicidal tendencies and didn't care whether he lived or died.  
The record also reflects that he stated, "Somebody better 
take me serious."  The examiner noted that the veteran was 
"emotionally disturbed."  The veteran was then given an 
evaluation by Social Work and Psychiatry on an emergency 
basis.  The examination request stated that the veteran was 
undergoing investigation for "homosexual behavior," and 
that he had experienced "increasing difficulty adjusting to 
uncertainty of discharge," with "increasingly severe 
headaches."  The request inquired whether "therapy can be 
initiated."  The evaluation report indicated that the 
veteran had "situational stress reaction manifested by mild 
suicidal ideation."  The report also stated that the veteran 
was given an opportunity to "ventilate" with "supportive 
counseling and returned to duty."

Approximately five days after the veteran's psychological 
evaluation, he sought treatment for chest pains in early May 
1971.  He reported that he felt "essentially well now," and 
he indicated that he was "getting out on a 212 discharge."  
Three days later, the veteran again sought treatment for 
"nerves," and he was given a "trial of Thorazine."  
Approximately five days later, he sought treatment for "weak 
ankles," and requested a refill on his prescribed Thorazine.  
Upon physical examination, the veteran's ankles were without 
spasm, effusion, or crepitus, and had full range of motion.  
The veteran was given Ace bandage wraps.

One week later, the veteran requested an appointment with 
Mental Hygiene and Consultation Services (MHCS) in order to 
discuss his "homosexual tendencies."  The report of this 
examination, completed in late May 1971, indicated that the 
veteran's condition was diagnosed as "Sociopathic 
personality."  The stress factor indicated was noted as 
"routine military duty."  The veteran was noted to have a 
"lifelong history of marginal social adjustment," and he 
was not noted as having any medical impairment for further 
military service.  The psychiatrist stated that the veteran's 
condition existed prior to service, and that it had not 
manifested in the line of duty.  The report noted the 
veteran's history of "homosexual tendencies," as well as 
his previous treatment with Thorazine and Mellaril.

Upon examination, the veteran presented "in a very angry 
manner, stating that he had been to the [MHCS] several times 
in the past with complaints of an insatiable urge to 
masturbate and to have homosexual relations with other 
soldiers."  The veteran reported being "very angry with the 
military, stating he was given medication which suppressed 
his urges, but also suppressed his enjoyment."  The veteran 
indicated that he was "resentful of having been placed in a 
position of having to deal with his urges."  He reported a 
history of homosexuality since the age of 14.  He stated that 
he was "incapable of forming meaningful relationships with 
members of either sex."  The veteran indicated that he 
entered into relationships "just for sex" rather than for 
"any kind of love," and that he would "pay for it" if 
necessary.  The veteran further reported that he enlisted 
into the Army "hurriedly as a means to escape financial 
problems.  He stated he felt this would be the most sheltered 
way to deal with his debts."

The psychiatrist noted, "the [veteran's] behavior is very 
manipulative; he blames the Army for his urges; and he 
demands that someone satisfy those urges by diminishing 
them."  The psychiatrist further reported that when the 
veteran was given medication to "decrease his urges," the 
veteran was still not "satisfied."  The psychiatrist 
stated, "The urges themselves, when satisfied through 
masturbation or sexual acting out, offer him quite a defiant 
type of thrill, which he does not want to lose, regardless of 
how often he states otherwise" (emphasis in original).  The 
psychiatrist further opined, "it is quite apparent that the 
[veteran] is a severe sociopathic personality who is 
manipulating every means possible, with a good deal of 
intelligence, to get himself removed from the military."  
The psychiatrist noted that the veteran "reported" four of 
his homosexual contacts with "no sense of guilt or 
anxiety."  The psychiatrist observed that the veteran 
expressed "no anxiety whatsoever; rather he exhibited 
tremendous short circuit phenomena which indicates that 
nothing can stand in his way for immediate gratification."  
It was also observed "If anything does limit him from 
receiving this kind of gratification, he goes into a 
fantastic rage, which is usually defiant in nature, resulting 
in many kinds of acting out, both subtle and overt."  The 
psychiatrist recommended that the veteran be "considered 
unfit or undesirable and separated immediately from the 
Army."  The veteran was separated from duty on August 11, 
1971.

Factual Background:  Post-service psychiatric treatment.

In January 1972, the veteran sought inpatient treatment at 
HP.  The intake interview indicated that the veteran had been 
"drinking some" and that he "began obsessing and worrying 
about his problems... so he decided to come over and see if he 
could get into the V.A. Hospital so he could become eligible 
again for Vocational Rehabilitation help in college."  The 
veteran reported that he lived with his mother and aunt and 
"took care of his invalid aunt during the day while his 
mother works at a hospital."  It was noted that the veteran 
considered both women "hysterical."

The clinical social worker summarized the veteran's history 
by reference and by noting that when the veteran was 14 year 
old, he "was wanting out of his mother's house so he 
allegedly stole something, got caught, and was sent to 
[inpatient treatment]."  The veteran reported that he liked 
it there.  The veteran also reported that he "did 
photography work for the school newspaper."  The social 
worker noted that the veteran quit from two post-graduate 
schools and became disqualified from Vocational 
Rehabilitation assistance.  The veteran borrowed some money 
to go to another school, but dropped out.  The social worker 
reported that the veteran "joined the Army but after six 
months [sic] found a way of getting a medical discharge 
because of alleged homosexual experiences earlier in his 
life."  The veteran reported wanting to go back to college 
to study sociology in order to teach at the college level.  
He also reported that he had thought about becoming a Roman 
Catholic priest, but decided not to.

The social worker stated that the veteran spoke "with a 
determined manner, but his words, thoughts and reasoning 
processes don't hold together."  It was observed that the 
veteran "goes into irrelevant details, reveals a short 
frustration tolerance level, projects blame, justifies his 
own irresponsible behavior, is childishly dependent on others 
for his welfare and support, is angry at his mother and aunt, 
and wants magic."  The veteran's condition was diagnosed as 
"Social Maladjustment [] with a secondary diagnosis of 
Schizoid Personality[]."  The veteran was discharged from HP 
in April 1972.

The veteran entered into private treatment at LSH, 
purportedly for alcohol abuse, in October 1973.  He reported 
that he had become a "heavy drinker because of his 
frustrations."  The examining social worker noted on the 
veteran's intake evaluation that the veteran had been 
described as a "disturbed person with tenuous grasp of 
reality."  The examiner found the veteran to be disorganized 
and "loses control of his actions."  It was observed that 
the veteran "holds them in check by obsessive, compulsive 
defense system."  It was observed that the veteran "lives 
at times in a fantasy world trying to act out what he wants 
to be or wishes he was."

According to the intake examiner, the veteran had been 
evaluated at FHS Psychological Service Center twice as a 
child at the request of the school system in which is was 
enrolled; once at the age of 7 and again at approximately 15.  
It was after this second evaluation that the veteran was 
placed in inpatient treatment as discussed above.  The 
veteran was then placed in BIS from March 1960 to March 1962, 
also as discussed above.

The intake examiner provided a detailed personal history of 
the veteran.  It was noted that the veteran's natural mother 
was 15 years old when she gave birth to him.  His natural 
father was reportedly 17 when the veteran was born, and was 
not allowed to marry the veteran's natural mother.  The 
veteran was raised by his maternal grandparents, whom he 
thought were his parents.  At the approximate age of 15, the 
veteran learned that his elder sister was actually his birth 
mother.  The examiner indicated in the report that the 
veteran "might have suspected it as he was a very bright 
young child."  According the veteran's mother/grandmother, 
he had "normal developments as a baby and young child," but 
"he was cuddled and spoiled and showed his temper to get 
what he wanted."  The veteran began "taking other people's 
belongings" before he began schooling, but was not 
reprimanded for this.  The father/grandfather was "away a 
great deal of the time," and "the elderly aunt and 
grandmother did most of the caring for him."

It was reported that the veteran "did not make friends with 
other children as he wanted to dominate them."  It was also 
reported that the veteran "bullied the small children on the 
playground."  The veteran reportedly needed attention "all 
the time and if he did not have it he would do something out 
of line to get it."  The veteran reportedly damaged library 
books and was "always taking other people's possessions."  
Further, "Several teachers were afraid of him and he 
threatened them with bodily harm if they reported him to the 
principal."  After such incidents, the veteran reportedly 
would apologize and "try to be courteous."  After leaving 
BIS in 1962, the veteran returned to his previous public 
school system.  There, he was reportedly "argumentative with 
the teachers and students and even argued with the material 
in the textbooks."  After one semester in the public school, 
he applied to a Catholic Seminary school, but after being 
interviewed, was not accepted.  He again returned to public 
school.

The intake examiner provided further details about the 
veteran's "grandiose" fantasy world.  The veteran reported 
that after leaving the military, he "took some courses" at 
a private university and at a state university.  He reported 
that he had completed "about three years of college."  The 
veteran also reported that he had "taken some ministerial 
training in California," and returned to his hometown in "a 
minister's garb stating he had been ordained."  The examiner 
noted that the veteran "soon changed his mind about this 
profession."  Further, "Another time he passed himself off 
as a German professor who was doing research on the German 
people of this area.  He was doing public speaking and making 
visits to neighboring towns but he was discovered after a 
couple of weeks."  Treatment notes from the veteran's time 
as an inpatient for alcohol abuse show that the veteran 
reported his occupation as a "surgical technician."  The 
intake examiner also discussed the veteran's actual jobs, 
such as orderly in a nursing home and farmhand, and the 
brevity of each, stating, "He has done many types of work 
for short periods of time, usually two or three weeks."  
However, it was noted, "He does not seem to know how to 
follow instructions and will try to tell the employers the 
better way to do things and usually ends up talking himself 
out of a job."

A psychiatric examination of the veteran conducted in October 
1973 revealed evidence of a "disturbed person with 
inappropriate and exaggerated hostile impulses and 
delusional, self-centered thought contents."  The 
examination revealed that the veteran was functioning 
"within the Superior range of intelligence."  There was no 
evidence of organicity within the test data.  The psychiatric 
examiner observed that the veteran was "a highly egocentric 
and immature and hypersensitive individual, who reacts with 
hostility to his frustrated infantile needs."  Further, it 
was noted that the veteran's feelings of inferiority, 
inadequacy, and loneliness were over-compensated, "resulting 
in the [veteran's] delusional ideation of grandiosity and 
suspiciousness."  The examiner noted that the veteran had 
"problems with impulse control and social conformity," with 
"a tendency to express his aggressive feelings directly, 
intensely and episodically."  The veteran's personality 
profile showed an "individual with chronic hostility and 
aggressive feelings who has a strong impulse toward socially 
disapproved behavior with rather intellectual controls, but, 
nevertheless, suffers from conflicts and anxieties about his 
actions."  The examiner concluded, "There is also 
connotation of a disturbed relationship with the opposite sex 
with possible latent homosexuality."

An inpatient treatment note from November 1973 shows that the 
veteran reported quitting high school at the age of 16 to go 
to work doing "odd jobs."  He indicated that he was able to 
complete his general education development (GED) diploma.  He 
reported completing three semesters at a state college, and 
he also indicated that he had completed "some college 
courses" at a private university.  The veteran reported that 
he had enlisted in the Army, but that he "was given an 
honorable discharge four months later.  The [veteran] stated 
he initiated the discharge by proving he had had a homosexual 
relationship when he was 16 years old."

The veteran's condition was diagnosed as "Schizophrenia, 
latent type with paranoid features [] and Episodic Excessive 
Drinking []."  However, the discharge report stated, "[The 
veteran] alluded to a drinking problem which doubtfully 
exists.  It soon became evident the patient most likely 
admitted himself to the Unit because of his psychiatric 
disturbances and a desire to acquire financial assistance 
from Vocational Rehabilitation."  The condition upon which 
the veteran's treatment was terminated was that he submitted 
a request to leave.  Further, "The opinion of the staff was 
that additional hospitalization as this time would be 
unbeneficial."  The prognosis for the veteran was indicated 
to be "poor," and it was recommended that he might benefit 
from psychiatric treatment, as this was his "primary 
disorder."  The veteran was discharged after nearly three 
months of inpatient treatment in late December 1973.

A July 1974 treatment note from HP indicated that the veteran 
returned to this facility for therapy.  The veteran reported 
that he had checked himself in to LSH for "treatment of his 
alcoholic problem, but that his therapy didn't seem to help 
him much while he was there."  The examiner noted, "in the 
meantime, he has been reading material on transaction 
analysis and saw himself as playing the role of doctor and 
patient."  The veteran reported, "He now feels that he is 
ready to utilize therapy where as before he has just played 
games with himself and his therapist."  The veteran's 
condition was diagnosed as "Schizophrenia, simple type," he 
was placed on anti-psychotic medication, and was recommended 
to attend weekly therapy sessions.

The veteran received a VA psychiatric examination in 
September 1975 to assist in determining his eligibility 
regarding his claim of entitlement to nonservice-connected 
pension as due to a psychiatric condition.  The veteran 
reported, "I have been told I have a nervous problem.  I 
can't give you any description of symptoms because I don't 
know what they are."  During the examination, the social 
worker observed, "The veteran's mood shifted drastically 
throughout the interview.  At times he appeared to be 
cooperative and at other [times] he appeared to be ready to 
walk out."  The examiner noted that the veteran "asked his 
own questions and answered himself quite often.  Many times 
his responses to the questions were irrelevant.  For this 
reason the information [provided by the veteran] is 
unreliable."

The veteran reported that upon arriving in the city the night 
before the instant VA examination, he went to a "gay bar," 
became drunk, and was brought to the VA by the local police.  
He reportedly declared that he didn't have a physical 
disability, but that he was "nuts," and then declared, "I 
am gay."  The veteran reported that he was discharged from 
the Army for this reason, and he expressed the belief that he 
was persecuted "because of homosexuality."  The veteran 
reported that he was taking Thorazine.  The social worker 
examiner noted that the veteran would suddenly and 
continuously interrupt the interview asking, "Why am I 
here?"  He reported that he had been fired from all of his 
jobs because "they didn't like me."  The veteran reported 
that his "father" died in 1970, and that he had no brothers 
or sisters.  He reported that he had completed his sophomore 
year at a state college.  The veteran reported taking care of 
an invalid aunt during the day and going out to bars at 
night.  He reported that although he drinks alcohol, he 
"doesn't think alcohol is a problem," and that he "goes 
out and drinks three or four times a month to meet gay 
friends."  The veteran reported that he "felt comfortable 
with his life."  The social worker examiner's impression was 
that the veteran was "extremely disturbed emotionally."

A separate VA examiner also interviewed the veteran.  The 
veteran reported to this examiner that his formal education 
consisted of a GED, and that he was discharged from the 
military after having a psychiatric evaluation.  He reported 
that he had been in "some form of therapy off and on since 
he was 14 years of age," to include as an inpatient "in the 
late fifties for a few weeks."  The examiner noted that this 
information had been withheld by the veteran upon enlisting 
in the military.  It was also noted by the examiner that the 
reason for enlistment appeared to be that the veteran "must 
have been trying to avoid some responsibility in civilian 
life."

The veteran underwent a VA special neurological examination 
on the same day as the above-referenced psychiatric 
examinations.  Muscular strength was average in all four 
extremities with normal stretch reflexes and no pathologic 
reflexes.  Sensation was intact.  There was no cerebellar 
disturbance.  The veteran's gait and station were normal, as 
were the cranial nerves.  There was no neurologic disease.

The veteran was denied nonservice-connected pension by a 
November 1975 rating decision.  The veteran appealed this 
decision, and in a July 1976 statement, he contended that the 
VA examination was inadequate.  He also contended that he had 
a "severe psychiatric condition that is chronic in nature," 
and that he was "schizophrenic."  The veteran further 
contended that he had "a history of alcoholism dating from 
1971," and that this "is a symptom of my mental disorder I 
am told."  Lastly, the veteran contended that he was 
discharged from the Army for homosexuality, "but I think 
that my mental disorder was [aggravated] by the time I was in 
the Army."  The veteran further claimed that his military 
record was not accurate, that he was not properly examined 
while in the service, and that the examination was not 
conducted by a qualified person.  The veteran stated, "It is 
true I was trying to get out of the Army because I could not 
get along with people and I was afraid I would get in trouble 
because of my homosexual problem...  that is the reason I told 
them about my problem, to get out, and I was honest about my 
reasons with my [commanding officer]."

In October 1977, the veteran returned to HP for a psychiatric 
interview.  A new examiner conducted the interview, in part, 
to provide the new examiner experience in test 
administration.  The veteran reported that he was still 
living with his grandmother and invalid aunt.  He indicated 
that he still referred to his grandmother as "mother."  The 
veteran reported that his natural father was killed in World 
War II before he could marry the veteran's natural mother.  
The veteran reported feeling "a lot of resentment toward his 
grandmother due to her domination of him and the verbal abuse 
to which she subjected him."  The veteran felt that he was 
"making progress, as evidenced by his involvement in AA 
[Alcoholics Anonymous], his reinvolvement in his religion, 
which has helped him suppress his homosexuality and by his 
active participation in group therapy."  The examiner 
recorded that the veteran indicated, "He has given up role 
playing activities, such as impersonating a priest...." The 
veteran reported taking Thorazine and Serax on a daily basis.  
He reported a plan to move out of state to live in a halfway 
house for alcoholics.

The veteran was observed to be "somewhat agitated" when he 
arrived for the evaluation, and expressed "some confusion 
and apprehension" about what would be accomplished by it.  
The veteran was noted to be "generally cooperative."  The 
examiner noted that the veteran had "at least a moderate 
amount of insight into his problems and showed some 
capability for abstraction... thus, his functional psychosis [] 
is in remission."  The examiner administered a battery of 
psychological tests.  The examiner observed that the veteran 
"experiences a great deal of ambivalence in dealing with 
authority figures," but that he will "generally defer to 
authority but probably feels a great deal of anxiety about 
doing so."  The veteran was noted to have a "low 
frustration tolerance," and "when confronted with a 
frustrating situation, [he] will occasionally tend to become 
verbally aggressive.  His limited frustration tolerance 
quickly causes anxiety, with associated hostility."

The examiner observed, "A deep-seated sexual conflict is 
also evident in [the veteran]."  The examiner related this 
conflict to the veteran's "difficulties with his mother 
(maternal grandmother), who is a domineering and critical 
woman, and with his father (maternal grandfather), who is 
rather weak and passive."  There is no indication that the 
veteran reported that his father/grandfather died in 1970 
from cancer.  The examiner continued by opining that it was 
"doubtful that he will [ever] be able to form a meaningful 
heterosexual relationship."  The veteran reported that he 
had had "several homosexual experiences, but currently is 
successful in suppressing these urges."  It was noted that 
the veteran was unable to deal with his sexual problems 
effectively "due to emotional immaturity and inadequate 
sense of identity."


It was further noted that the veteran did not express emotion 
in a "mature manner under stress."  The examiner stated 
that the veteran's "major defense mechanism in dealing with 
his emotion is intellectualization."  The examiner noted 
that the results of the various tests administered "are 
consistent with those of persons having a psychosis."  The 
veteran demonstrated suspicion and mistrust about why the 
tests were being conducted.  "Schizophrenia, exhibitionism, 
and narcissistic tendencies were also implied," during the 
examination.  Ultimately, the diagnosis was "Schizophrenia, 
Chronic Undifferentiated Type []."  It was recommended that 
the veteran maintain his medications and continue in 
individual and group therapy.

In July 1978, the veteran underwent an intake examination at 
PGA for a psychological evaluation and for psychotherapy 
regarding a sexual identification problem.  The veteran 
reported that he was a "recovered alcoholic" and that he 
had been sober for 17 months.  He claimed to have 30 hours of 
completed college credits.  The veteran identified himself to 
the examiner as "gay," and that he had been homosexual 
since he was 14 years old.  It was noted that the veteran had 
"an extensive history of play acting with 'phony college 
diplomas.'"

Again, the veteran reported that he was in the Army, but was 
discharged because he claimed he was "gay."  The veteran 
reported to the examiner that he became a Roman Catholic in 
an effort to "curb his drinking and gay behavior but found 
after approximately a year and a half of strict religious 
living the pressure between his gay behavior and the Roman 
Catholic standards became unbearable.  Consequently, he 
decided to drop the Catholic Church."  The veteran reported 
a family history similar to the established record; however, 
to this examiner, he also stated that he was adopted by his 
maternal grandmother in 1976, or, two years prior to the 
instant examination.  The examiner noted, "he describes her 
as very controlling and dominating and seems to have a lot of 
personal problems with her."  The veteran also reported that 
he had recently tried to go to college at a local community 
junior college.  He reported that in January 1977, he was 
"too open about himself and when the other males in the dorm 
found out he was gay they tried to entice him into some 
sexual activity by exposing themselves."  The veteran 
claimed that the pressure was "too much," and he left 
school.

The examiner observed that the veteran showed severe anxiety 
and fears that would be "poorly regulated as to their 
intensity and timing."  The examiner opined that the 
veteran's fears are "apt to be phobic and obsessive in 
quality."  Further, it was noted, "[the veteran] has now 
resorted to masturbating to handle some of his sexual 
pressures."  The veteran reported that he had become "more 
open regarding his homosexual desires and has engaged in 
homosexual behaviors to some degree."  The examiner noted 
that the veteran's moods shift "abruptly in reaction to 
personal successes and failures," and that his behavior 
indicated repeated difficulties with impulse control.  The 
examiner indicated that the veteran possessed characteristics 
of unreliability, undependability, and "lapses in his 
conscious and conformity to common moral values."  The 
examiner added, "Such specific difficulties such as sexual 
acting out, negativism toward authority over him, opposition 
to limits on his behavior, lying, and repeated defects of 
judgment are highly suggested."  The examiner also noted 
that the veteran did experience feelings of guilt over past 
misconduct and "dramatically expressed," but "his behavior 
suggests that his guilt will not effectively inhibit future 
impulses."

The veteran's condition was diagnosed as "Obsessive-
compulsive neurosis and passive-aggressive personality with 
features of anxiety and tension."  The examiner stated, "It 
is recognized that [the veteran] is a poor candidate for 
long-term psychotherapy because of an unstable desire for 
treatment and with problems of control appearing to be as 
important as problems of insight and self-awareness."

The veteran returned to HP in December 1978.  An inpatient 
discharge summary dated in November 1979 indicated that the 
veteran had also been an inpatient at the HP facility from 
December 1977 to January 1978.  At that time, he claimed he 
was "waiting to enter a junior college."  The examiner 
indicated that the veteran's "educational venture was short-
lived, and he returned to [his home town]."  During this 
inpatient period, the veteran "came up with the idea of 
going to New Mexico to work in a mission field."  The report 
indicated that the veteran took three weeks for him 
"actually to get around to departing, and he was in New 
Mexico for only three days, and returned to [his home 
town]."  Reportedly, in the fall of 1979, the veteran began 
"a full-load semester of classes and at present is still 
involved."  The examiner indicated that the veteran's long 
history of chronicity "allows little hope of a successful 
turn around in his life.  He continues to manipulate people 
and social programs to his advantage."

The veteran underwent a Vocation and Rehabilitation 
evaluation in November 1980.  The purpose of this evaluation 
was to determine whether the veteran was "feasible for 
training."  The psychologist observed that the veteran was 
"quite negative" and resistant to taking the tests at the 
beginning of the interview.  The psychologist observed that 
the veteran "merely did what he had to without putting much 
effort into the eval[uation]."  The psychologist stated, "I 
found [the veteran] rather demanding and immature and 
impulsive."  The veteran indicated that he wanted to be a 
drug or alcoholism counselor.  The psychologist stated that 
the veteran appeared to understand the basic functions and 
preparations required for this occupation, but because of his 
attitude and manner at the evaluation, "it is difficult to 
assess his potential" for success in such a position.

In October 1981, the veteran was in Colorado, seeking a 
renewal of his Social Security benefits and vocational 
rehabilitation.  The interviewer, a medical doctor, observed 
that the veteran's manner of relating to him was "quite 
striking" in that the veteran "seemed to be trying to 
cooperate," but showed a "clear hostility, suspicion, 
aloofness throughout the interview."  The veteran began by 
saying, "I think I'm being screwed over.  I've only been in 
Colorado for three months.  I have contacts in [my home 
state] who tell me that this is just a bureaucratic thing."  
The veteran reported that, although he received an honorable 
discharge from the military, he was "pushed out after only a 
few months of service for the same inability to get along 
with other people."  

The veteran indicated that he had a history of psychiatric 
treatment, and that he had been hospitalized "twice."  He 
reported that he could not hold a job, stating, "I get bored 
and walk off, or I get mad and quit.  A psychiatrist said 
that I am basically infantile."  The veteran reported that 
he had no female friends or girlfriends, "and says that he 
is gay."  The veteran reported taking no medications and 
showed no interest in obtaining further psychotherapy at the 
time of the interview.  The veteran reported that he had 
obtained both a GED and a high school diploma.  He stated 
that he had attended "several colleges and junior colleges" 
and reported that he had achieved "approximately 125 college 
credit hours."  The veteran indicated that he had one 
sister, 15 years older than he, with whom he "has never been 
very close."  He stated that his "father" died in 1970.

The physician stated, "By far the most striking aspect of my 
interview with [the veteran] was his manner in relating to 
me."  It was reiterated that the veteran was "somewhat 
suspicious, aloof, hostile individual."  The physician noted 
that the veteran was "extremely articulate, and at times 
seemed to use his verbal ability to dominate the interview."  
The physician indicated that at times he "felt almost 
'dominated' and 'intimidated'" by the veteran.  The veteran 
stated at one point in the interview, "you can cut my 
throat.  I'm answering because Social Security has a gun to 
my head.  For me, this interview is purgatory."  The 
physician stated that the veteran continued this "outburst" 
for several minutes before being able to return to the mental 
status examination.  The physician opined, "His manner of 
relating to me suggests that he would have difficulty 
relating to most anyone."  The veteran indicated that he had 
the goal of "getting a job and working as an 'alcohol 
counselor,'" but not only did the veteran seem to have no 
clear idea of how to obtain this goal, the physician opined, 
"with [the veteran's] difficulty relating, I think this is 
quite unrealistic."  The recorded impression was that the 
veteran "suffers from latent or borderline schizophrenia."

Upon VA examination in August 1984, the VA physician 
initially noted that the veteran "maintained intense eye 
contact," and that he "largely was unwilling to go into his 
past very much."  The veteran referred the physician to his 
VA record, and told him that since he was not a therapist, 
"[the veteran] did not really feel that it was pertinent 
information that I was seeking."  No history of 
hallucinations was present, and thought processes were 
coherent; however, "At times, he was emotionally unstable."  
The physician stated, "At the end of the interview, he 
became emotional, raised his voice, cried briefly, and begged 
me to put a stop to all of the difficulties he goes through 
in dealing with government agencies."

The veteran reported that he had a "passive father and a 
dominant mother."  The veteran reported that he was in the 
Army "for a five month period."  The physician stated, 
"I'm not sure he finished basic training.  He would not 
elaborate, but did say that something came up about his 
sexuality; such that, he was separated from the U.S. military 
service."  The veteran reported that over the course of ten 
years "he's dropped out of three or four colleges," and 
that he had only completed one semester at a state college.  
He reported being a member of AA, "which he claims has 
helped him to be sober and realistic."  He reported that 
becoming more "realistic" had also made him "more cynical 
and not a 'people pleaser' as he'd been in the past."  He 
denied any shame about being designated as a mental patient.  
The veteran reported having both homosexual and heterosexual 
preferences.

The veteran did not discuss his psychiatric treatment 
history.  However, the physician opined, "It would seem that 
since leaving the U.S. military service, that his life has 
been a perpetual cycle of mental anguish, failure and 
maladaptation."  The physician further stated that the 
veteran lived a "circumscribed and dependent existence," 
and that "His emotional controls over anger, anxiety, and 
hostility seem to be very weak."

As part of this August 1984 VA examination, a social worker 
also interviewed the veteran.  The veteran reported being 
"particularly upset and paranoid for the past 3 weeks," 
that he had "come close to suicide," and that he 
"described feelings of anger and fear when he feels under 
pressure.  The veteran described symptoms of hostility, 
paranoia, and becoming grandiose.  However, he says he does 
not lose contact with reality."  The veteran indicated, "he 
believes very strongly that his illness is an organic 
disease."  The veteran reported that he had not been 
hospitalized since 1976 at LSH.  He reported that his private 
physician "treats him with medications, occasionally, when 
he becomes grandiose and nervous," and that he received this 
"kind of treatment 2 or 3 times a year."  The veteran 
reported a problem taking medication, and that his doctor 
"took him off all medications in 1983."  The veteran also 
reported that his longest held job was as an orderly for 
approximately one year, sometime between 1976 and 1978.

The examining social worker indicated that the veteran's 
social life was "somewhat confusing," but that the veteran 
described two close friends from AA, and a "young lady 
friend, and a male friend, who are both ex-mental patients."  
He reported a "very inactive sexual life."  The veteran 
reported living with his "mother" and invalid aunt.  He 
also reported having a "sister."  The veteran stated that 
his "father" died in 1970, and that the "father" had 
"suffered from depression."  The veteran reported having 
received his GED, and that he had completed "a few years of 
college."

In a letter written by the veteran to his senator in January 
1985, he stated that the Social Security Administration's 
(SSA) regulations obliged him to apply for VA benefits.  He 
stated, "I had to apply for VA benefits, I wasn't given an 
option, I had to."  He concluded the letter by stating that 
his records were "both personal and embarrassing" because 
it was a "psych" claim.  These sentiments were echoed in a 
letter written to the VA in March 1985.  Again, the veteran 
stated that SSA required him to file for benefits, "that's 
how I got involved with V.A., I had no option."  Also in 
March 1985, the veteran wrote another letter to his senator 
that outlined seven basic complaints about VA.  The veteran 
concluded by mentioning a classification change regarding his 
enlistment or induction status, which he attributed to 
"psych" problems, and stated, "I think that raises some 
question about if I should have gotten into the service in 
the first place."

The veteran testified at a Travel Board hearing in June 1985.  
The veteran testified that he received inpatient treatment in 
1959, but then not again until, or since, 1976.  Regarding 
the 1976 treatment, the veteran reported receiving it from a 
different hospital than the actual hospital in which the 
treatment was conducted.  He testified that he enlisted in 
the Army to get away from his home, his hometown, and because 
he wanted a job.  The veteran testified that he was 
discharged because of his "homosexual tendencies," and 
stated that he had told his commanding officer about them.  
He testified that he received good ratings and didn't cause 
any problems.  The veteran stated that he had been given a 
general discharge, but that this was upgraded to 
"honorable" in 1979.

The veteran testified that immediately after receiving his 
discharge, he "went to Canada for a couple of weeks and blew 
what money I had.  I came back to Washington State and I 
spent a few weeks with some people... and then I came back to 
[my home town] from there."  The veteran then testified that 
he had received inpatient from this same newly mentioned 
hospital in 1973 and 1974 to which he attributed his 
treatment in 1976.  The veteran testified that he "went 
through a bad year about two years after I sobered up where I 
was suicidally depressed but I haven't had anything remotely 
like that.  I don't have those kinds of black moods 
anymore."  The veteran testified that he "usually sleep[s] 
very decent," and stated, "I'm not an insomniac."

The veteran described taking care of his invalid aunt.  He 
testified, "I have to lift the woman and put her on the 
toilet, lift her in and out of bed, that type of thing."  He 
continued, "occasionally, if the old lady [grandmother] 
leaves, I'll have to take care of her [the aunt], which 
basically consists of stuffing food down her face and 
cleaning up-just doing nurse's aide chores."

The veteran testified that he was taking some summer classes 
in political science and business ethics.  He testified that 
he received a GED in 1968.  He stated that he had attended 
four different colleges.  He also stated, "I spent time in 
Denver in a drug and alcohol rehab counselor's training 
program."

The veteran testified that he had not taken any psychotropic 
medication in approximately two and a half years.  He 
indicated that he decided to stop taking Thorazine in 
approximately 1981 or 1982 because "my eyeballs were getting 
cockeyed and I thought it was a poison so I was off it."  He 
further reported that he had never taken any kind of 
psychotropic medication while in service.  The veteran 
testified that he had one meeting with the Army psychiatrist 
while in-service, and that this meeting lasted for 
approximately 30 to 40 minutes.  He stated that this meeting 
occurred after he had disclosed to his commanding officer 
that he was a homosexual.

The veteran testified that he had been arrested once for a 
"serious misdemeanor," and that the charge was 
"impersonating a cop."  The veteran claimed to not know 
what happened that led to this arrest.  The veteran indicated 
that he remembered, "cussing out a man... who happened to be 
the county attorney.  And he thought I was a raving lulu, 
coming to come over the top of his desk and do him in.  So he 
called the friendly constables and they came up and quickly 
clapped me in arms [sic] and hauled me down to the county 
jail house."  The veteran testified that he "told the judge 
I was guilty because I wanted to get the heck out of there."  
The veteran further testified that he was in jail for 
approximately two weeks until his trail.  He was found guilty 
and sentenced to six months probation.

The veteran testified that while on probation, he left his 
job after two-and-a-half months.  He was living with another 
man, with whom he also worked.  The veteran testified, "the 
man and I were not getting along...  I was living with a 
homosexual man and we weren't getting along.  And the 
pressure between the two of us, just was carrying over to the 
workplace.  I'm not going to mention that man's name and this 
is-you people are feds; I'm not going to bring up people's 
names."

With regard to the veteran's reported "ministerial 
training," the veteran testified, "You're talking about 
that mail order thing.  That was the only thing that-there 
was a church that I was connected with at one time but it 
wasn't-seminary."  The veteran indicated that he never 
completed any type of religious training.  The veteran 
testified that he had "spent some time on the West Coast 
with a [religious] group," but that he "never stayed 
there."  He then stated, "Even when I was in the military, 
these people I was talking about, part of the deal I had with 
my captain while I was going through this discharge thing, 
these police, these army police were doing a bunch of junk 
that they had to do and I was living in this unit and Captain 
B[] said, "well your weekends are your own as long as you do 
something around here that justifies paying you."  The 
veteran then testified that he would go to an Abbey located 
near Fort Wilson, and that he would "spend the weekends with 
them and I had some idea about doing that [becoming a 
Catholic brother].  But again, that did not work out but I 
would spend weekends with them."

The veteran indicated that he was not in formal therapy, but 
that he would talk with his AA sponsors.  He stated, "my 
sponsor is a mental health professional and if I get too 
flakey, she is quite willing to talk to me."  The veteran 
testified that he believed his psychiatric treatment had been 
limited by his inability to pay for it.  He concluded this 
portion of testimony by saying, "I got my Medicare back.  
Now, if I need therapy, I don't have to worry about going in 
the hole and selling my soul to the devil to afford a 
doctor."

When questioned about his job prospects and aspiration, the 
veteran responded that he had "a lot of aspirations."  He 
testified that the "last thing I tried" was going into 
business for his self.  "I went to this alcohol thing in 
Denver and I came back and I worked in [name of city] for a 
short time and got way in over my head and I was in with a 
man by the name of [D.S.].  It was supposed to be an alcohol 
outpatient treatment type of thing and [D]-the thing folded 
up.  It went broke and I tried to work for myself there.  I 
went to-I even had the idea at one time, you know, of-I've 
done things like that."

When asked if the veteran had anything else he'd like to say 
for the record, he testified that he "did a good job" while 
he was in the service, and that he "rocked nobody's boat.  I 
served Sam well."  The veteran went on to say that the 
psychiatrist involved in upgrading his discharge from a 
general discharge to an honorable one "did it mainly because 
he had the idea it would improve my self-image."  He further 
stated, "But those people do a pretty thorough inspection of 
a person's personnel record and there were five colonels 
sitting in the Pentagon in Washington aren't going to give me 
an honorable discharge if I was the kind of raving fruitcake 
that this [in-service psychiatrist] made me out to be."  The 
veteran then contradicted the in-service psychiatrist's 
report, which had led to the veteran's discharge:

The fact of it is I don't know why Dr. []  
wrote what [he] did.  But if I was the 
raving looney bird that this gentleman 
made me out to be, you know.  Now, I'm 
living in a company, not even... You know, 
if I'm living in a company and I've got my 
[commanding officer] and I've got the 
sergeant, the 1st sergeant and I'm giving 
these people-these people are giving me 
conduct and efficiency ratings of 
excellent, and he paints me out to be some 
sort of a sexual looney bird running down 
the hall, doped down on pills-I've never 
been that kind of a... in my life.

In early March 1986, the veteran was admitted to St. J's 
Hospital in another state for evaluation and treatment for 
depression.  He was discharged in mid-April 1986.  The 
veteran reported being alcohol and prescription drug 
dependent.  He reported symptoms of alcohol withdrawal, but 
no delirium tremens.  The veteran indicated that he had been 
depressed since 1985 when he began abusing Valium.  The 
veteran claimed that his "mother" was to blame for his 
abuse of Valium.  The veteran also stated that he moved in 
with his mother in 1984, and that after his invalid aunt 
died, he became "his mother's victim."  The veteran also 
reported having been vice-president of his "community and 
AA," but that he is "mostly alone."  The veteran reported 
he began drinking at 17, drinking regularly at 21, and that 
it "became a serious problem" at 25.

The veteran reported, "There is no significant past 
[psychiatric] history except [he] had been hospitalized 
earlier for depression," and "later hospitalized for drug 
and alcohol rehab where it was felt that [he] had more 
psychological problems."  The veteran also reported "There 
is no past history of any surgeries, allergies, or any 
childhood illness or significant problems."  The veteran 
described his family history as "unremarkable."  He stated 
that his "mother" is an alcoholic with an "associated 
personality disorder."  The veteran also described his 
"father" as an "active alcoholic" prior to his death.  He 
reported that his "sister" was alive and well, but that she 
has residual problems because of childhood polio.

While the veteran was an inpatient at St. J, he was 
"involved in the comprehensive treatment program," which 
included psychotherapy.  In a note dated March 10, 1986, the 
veteran again denied all hospitalizations except for alcohol 
treatment.  He indicated that he hoped to work in a 
supervisory role with the Boy Scouts.  He reported his sexual 
preference as "both."

Dr. A.M. evaluated the veteran while he was in St. J.  To Dr. 
A.M. the veteran reported that both of his "parents" had 
"suffered from active alcohol dependency," and that he 
"feels they were in their mid 40's when he was born."  He 
reported that he was a large baby, "and so his mother always 
related him to as having a lot of pain and self-miseries 
during his birth."  He reported that his "father" was in 
the Army, and that he got "a lot of love from his dad."  He 
also reported that his "father" had been a geophysicist for 
an oil company.  The veteran reported having had multiple 
relationships, "mostly one at a time," and with "few long 
relationships that have been meaningful."  The veteran 
reported that he had two long-term relationships with men, 
and one with a woman, "He considers himself as bisexual."  
Dr. A.M. also observed that the veteran "talked at length 
about his religious beliefs and his own identity."

The veteran also received comprehensive health care treatment 
at St. J Hospital.  The veteran later "denied his problems" 
and was transferred to the "open unit."  From there, he 
requested a discharge.  At the time of discharge, the veteran 
was "well oriented," coherent, and verbal.  There was no 
evidence of any thought disorder, paranoid ideations, or 
suicidal ideations.  There was no suggestive evidence of 
acute depression "or of any psychiatric condition."  His 
final psychiatric diagnoses were major depression, borderline 
personality disorder, and with minor psychosocial stresses.

Included in the claims file are private outpatient treatment 
notes from Dr. V, dated from January 1987 to June 1988, and 
which regard primarily the veteran's physical joint 
conditions.  In one of the treatment notes, dated in January 
1987, the veteran reported working as an alcohol and drug 
counselor.

A March 1987 letter from a private doctor located at WH, 
indicates that the veteran's clinical needs could only be met 
by "intensive and acute inpatient treatment."  A diagnostic 
form was filled out in May 1987 by a private physician, Dr. 
D.R., summarized the veteran's diagnoses as "alcohol and 
drug abuse, personality disorder and chronic schizophrenia."

A statement was received from the veteran in June 1987, in 
which he wrote that he "did not use alcohol prior to 
service."  He wrote, "I contend my psychiatric condition 
was exacerbated by the stress of service to the point where I 
used alcohol to cope with the stress."  He also stated, "I 
drank to control the symptoms of my underlying psychosis 
because of being labeled a homosexual and being threatened if 
I did not give the name of my homosexual contacts to Army 
CID."  The veteran also stated that the in-service 
psychiatrist diagnosed him as a "psychopath" in order to 
"make me look as bad as possible."  The veteran wrote, "A 
careful review of my service record and medical record will 
show the conduct he accuses me of, I never engaged in."  The 
veteran also denied use of prescription drugs while in 
service and stated, "My CO would not have kept me in his BCT 
unit if I was the kind of creature [the in-service 
psychiatrist] claimed I was."

Upon VA examination in January 1988, the veteran reported his 
symptoms as "low self-worth, paranoia, sleep problems, 
depression, helplessness, psychotic relapse and panic."  The 
examiner recorded that, although the veteran "seemed to 
function technically well as a soldier, he felt extremely 
confused and anxious, and went on Sick Call many times.  It 
would seem that he had psychological complaints about 
homosexual yearnings and an overly powerful desire to 
masturbate."  The examiner also noted, "it is my 
understanding from the report and from him, that he was put 
on some tranquilizer medication."  The veteran reported that 
he told another soldier, whom he thought he could trust, 
about his homosexual yearnings, and "word soon got to his 
Captain."  The veteran reported that he was then removed 
from service after "his controversial interview with the 
[in-service psychiatrist]."

The examiner observed that the veteran's explanations about 
the Army psychiatrist "become (somewhat) vague, tangled and 
hard to follow."  The examiner further noted, "[The 
veteran's] voice volume tended to raise, and he almost seemed 
to express his argument in a manner of someone almost with a 
composed speech."  The veteran's mood was not depressed, and 
"he did not report that he suffered bouts of depression or 
anxiety."  The examiner stated that the veteran "seems 
convinced that he's right about his position, where the VA is 
concerned, and everybody else (basically) has misunderstood 
him."  Further, it was noted that the veteran could not deny 
"his chronic anxiety and homosexuality, and difficulty 
finding a direction in his life were a problem for him long 
before he joined the U.S. Army in 1971."  The examiner 
showed a diagnosis of "mixed personality disorder of severe 
degree, with borderline, paranoid, dependent and passive 
aggressive features."

The accompanying VA Social and Industrial Survey reveals that 
the veteran complained a great deal about his "mother."  He 
reported having taken care of his aunt, but that after she 
died, his "mother" had become critical and emotionally 
abusive of him.  He reported that he still lived with his 
mother/grandmother.  He reported having a sister 15 years 
older than he, but that they were not close.  The veteran 
reported that his "father" was a geologist and said that 
his "father was never there when he needed him."  The 
veteran reported that he used to "fight his label [as 
mentally ill], feel guilty about it, etc., but since it has 
been explained to him that he has an organic brain syndrome, 
a sort of chemical imbalance, he feels much less blame for 
his circumstances."  The veteran reported the on-set of 
homosexual thoughts and feeling while he was under stress in 
the service, while being trained as a surgical technician.  
The veteran said that these feelings "frightened him, and so 
he talked these over with his commanding officer who seemed a 
man easy to talk to."  He reported asking to be referred to 
the Mental Health Clinic, and was thereafter administratively 
discharged.  The veteran stated, "again without feeling," 
that he resented that.  The veteran then stated that he began 
drinking beer after service while he "floated around trying 
to find himself."  The social worker assessed the veteran as 
"decidedly emotionally ill."

Mid-May 1988 through mid-June 1988 the veteran sought 
treatment for an eating disorder at WH.  The intake 
evaluation records the veteran's chief complaint as, "I need 
to learn to self care."  The veteran reported a family 
history of his "mother" as still living, and as an 
alcoholic.  He reported that his "father" died of heart 
disease, that he had one sister in good health, and a 
paternal grandfather who died of carcinoma in his 70s.  He 
also reported living next door to his mother, and that he 
worked as a Jesuit brother from 1974 until 1986.  The initial 
assessment was that the veteran had bulimia, chemical/alcohol 
dependency.

A treatment summary written by Dr. D.C. indicates that the 
veteran reported that he had had "a pretty conflictual life 
with his mom as he grew up.  They are now rather close to 
each other again mostly because he is renting an apartment in 
her basement."  The veteran indicated that he avoided any 
kind of confrontation with her.  He expressed guilt over 
being a large baby for her to bear because he gave her a lot 
of pain.  Dr. D.C. indicated that the veteran had been "just 
shy of the priesthood," and suggested that his Catholicism 
"is very doctrinaire and is very much a conceptualation 
[sic] that in many ways imprisons him."  Dr. D.C. indicated 
that the veteran was a "very sharp man well educated.  He 
was functioning fair before he came in and his assets are 
fairly significant there in [his home town]."  Dr. D.C. 
diagnosed the veteran with bulimia nervosa, a history of 
alcohol dependence, and mixed personality with dependent and 
compulsive features.  Another doctor at WH, Dr. T.B., also 
diagnosed the veteran with an "eating disorder" and 
"personality disorder, mixed, with obsessive and passive-
aggressive features.  Dr. T.B. also stated, "There is no 
suggestion of lasting neuropsychological impairment."

Dr. R.T., also at WH, recorded that the veteran had been 
experiencing stress related to his job and to his family 
interaction.  The veteran reported that he realized "he 
needed to allow himself more time away from work to enjoy the 
activities he once enjoyed."  The veteran was instructed in 
leisure activities as part of his treatment.  Dr. R.T. 
diagnosed the veteran's psychiatric conditions as bulimia 
nervosa, a history of alcohol dependence, and a personality 
disorder.

A September 1988 private letter from Dr. D.R. states that the 
veteran "has a history of emotional instability" and a 
"history of psychiatric disorder dating back to 
approximately age 14."  Dr. D.R. wrote that he had not 
treated the veteran's psychiatric disorder, but that upon 
reviewing "previous medical records," the veteran's 
condition was "stable over the last several years."  Dr. 
D.R. then stated that he had not treated the veteran in the 
past year.

In a statement received from the veteran in January 1989, he 
contended that his "mental problems were aggravated by my 
service to a point that it can be explained as natural 
progression."

A November 1989 letter from Dr. J.J. confirms that the 
veteran was treated at HC Hospital in another state from 
August 7, 1989 to August 23, 1989.  The veteran's psychiatric 
diagnoses at the time of discharge were "Major Depression, 
Single Episode, Moderate; Dysthymia; and Eating Disorder, not 
otherwise specified."  

The veteran submitted another statement in December 1989, in 
which he contended that he "should not have been allowed to 
enlist [in the Army] to begin with."  He stated he had been 
classified "1Y" for "psychiatric reasons," and that the 
Army Recruiter knew this.  He also claimed that the draft 
board reclassified him "1A."  The veteran stated, "That 
was their decision, not mine."

The veteran's representative submitted a statement in 
February 1991, in which it was asserted that the veteran had 
first been admitted for psychiatric treatment at the age of 
seven, and again as a teenager.  The representative 
attributed the veteran's drinking to his "frustrations" at 
being unemployed.  The statement also contended that the 
"veteran's internal conflicts suffered because of the fact 
that he is a homosexual has a direct and severe impact upon 
the veteran's mental impairment."  The representative 
contended that "the parent of all of the veteran's mental 
disabilities, no matter how defined, is the veteran's 
homosexuality which is the reason he was released from the 
service under honorable conditions after only 4 months and 25 
days of service."

A June 1991 statement from the veteran's representative 
indicated that the veteran contended his "severe depression 
was secondary to the maltreatment that he received during 
basic training."

In an August 1991 letter received from another private 
physician located in the veteran's home state, Dr. T.G. 
indicated he had been treating the veteran for approximately 
one year.  Dr. T.G. stated, "it was ultimately discovered 
that [the veteran] had been the victim of some sexual abuse 
when he was about 9 or 10 years old.  There was one episode 
of this sexual abuse."  Based on this reported childhood 
trauma, Dr. T.G. opined, "at one time he probably qualified 
for a diagnosis of Post Traumatic Stress Disorder."  The 
physician went on to say that the veteran had processed this 
trauma in psychotherapy and was having "no further intrusive 
thoughts, is not avoiding any particular or peculiar 
situations, and is not bothered by dreams regarding this 
incident."  Dr. T.G. stated, "He actually has processed 
this trauma quite well."  The veteran's prognosis was 
"quite good," and it was noted that he responded to 
psychotherapy and had not required and psychotropic 
medication.  Dr. T.G. also noted that the veteran "interacts 
well with other people, is very congenial, [and] sociable."  
The veteran reported that he intended to take classes through 
the University to pursue "his career of 'a professional 
student.'"

In June 1992, the veteran underwent six hours of 
psychological and intelligence testing, and two hours of 
being interviewed, at CHD.  The veteran reported that he had 
been "in a continuous psychological and psychiatric 
treatment since age 8 and especially after age 14."  The 
veteran reported that at the age of eight he was hit by a car 
and "may have been knocked out briefly."  He reported that 
after this accident, he was placed in special education 
classes for about on year.  The veteran also reported that at 
the age of nine, he was anally raped by a man in his 40s.  He 
reported quitting school at the age of 16, obtaining his GED, 
and attending college, amassing "about three years of 
college."  The veteran reported several physical problems, 
to include fibromyalgia, which he said kept him awake at 
night.  The examiner noted that the veteran denied being a 
homosexual, contrary to his records.  The veteran reported 
that he "used to have a sleep terror disorder," but that he 
had "not had these nightmares for five or six years."

The examiner opined that the veteran had "many symptoms that 
suggest an organic mental disorder (brain damage)."  
Regarding the veteran's military service, he reported joining 
the military in 1971, "but only lasted five months and was 
discharged, supposedly because he was homosexual, which he 
denies today."  The examiner noted that his Army career was 
marked by extreme confusion and anxiety, and that he went to 
Sick Call frequently.  "He complained of homosexual 
yearnings and a strong desire to masturbate.  These symptoms 
are typical of a person with brain damage trying to cope with 
severe anxiety due to low levels of job stress."

The examiner diagnosed the veteran's psychiatric conditions 
as "Organic anxiety disorder (marked); Insomnia related to 
another mental disorder (nonorganic) (moderate); Panic 
disorder without agoraphobia, in partial remission; Post-
traumatic stress disorder, in partial remission; Sleep terror 
disorder, in full remission; Alcohol dependence, in full 
remission; Sedative, hypnotic, or anxiolytic abuse, in full 
remission; Rule Out Somatoform pain disorder; Rule Out Gender 
identity disorder [not otherwise specified]."

Statements dated in February 1993 and March 1993 indicate 
that the veteran's mother died.  The context of the 
statements indicates that it was the veteran's grandmother, 
and not his natural mother, who died in or about February 
1993.

VA outpatient treatment records from the Mental Health Clinic 
(MHC) and dated April 2002 show that the veteran complained 
that his AA sponsor "is driving me crazy playing 
psychiatrist without training."  He then asked if there were 
"legal ramifications" for lying to a nurse about having 
been exposed to sexually transmitted diseases (STDs).  He 
indicated that he was concerned because "he was reportedly 
raped by two men and then beat up the night before he was to 
be discharged from the military."  The veteran reported that 
he "suffered two broken ribs in addition to rectal 
bleeding."  It was noted that the veteran "went into great 
detail regarding this incident, and feels that maybe he needs 
to continue to address the issue."

A July 2002 VA treatment note indicates that the veteran did 
not report for a scheduled evaluation and assessment in June 
2002.  He returned with an exacerbation of his STDs and 
"childhood trauma."  This exacerbation "may be interfering 
with his ability to maintain sobriety according to his AA 
sponsor who is a clinical psychologist in [name of town]."  
The veteran reported that he "dissociates at times."  The 
veteran was rescheduled for assessment.

Regarding the veteran's mid-August 2002 VA assessment, the 
summary shows that he reported that his AA sponsor 
"insisted" that he seek treatment regarding problems he was 
having "related to military sexual trauma."  He reported 
that he dissociates and had three to four hours of sleep per 
night since April 2002.  He denied feeling depressed, but 
stated he felt anxious."  He also denied use of alcohol, 
hallucinations, delusions, and homicidal and suicidal 
ideation.  He reported seeing "colored pictures" of rapes 
while in the military, and especially during the summer, 
"perhaps nightmares as well."  The veteran reported that he 
was "gang banged" repeatedly while in basic training, and 
again raped the last night before he was discharged for 
"homosexuality."  He reported that when he was nine years 
old, he was the "victim of a pedophile who was the organist 
at a Catholic Church" in his hometown.  The veteran reported 
that the military "looked into this history before 
[discharge]."  He also reported that he was treated at a 
civilian hospital for a broken rib related to the last rape.

The veteran was observed as alert and oriented "in all 
spheres" and as "pleasant and cooperative."  Speech was at 
a normal rate and volume, and he was casually dressed with 
good grooming and in appropriate clothing.  No abnormal 
mannerisms or behaviors were observed.  The veteran 
maintained good eye contact, reporting an anxious mood, and 
will noted appropriate affect.  The veteran's thoughts were 
goal directed without tangentially or circumstantiality.  
There was no thought blocking, and his memory "appears 
grossly intact."  A diagnosis of PTSD was assigned.

In Late August 2002, the veteran went to the MHC and reported 
that his AA sponsor had "demanded that he come here for 
treatment now, but that he himself did not want to push the 
system and was not in a crisis."  He denied homicidal and 
suicidal ideation, and indicated that he was sleeping better.  
The veteran stated that he "felt his sponsor was going 
outside his boundaries with this demand."  He reported 
feeling "uncomfortable with his sponsor's demands and may 
look for another sponsor."

A few days later in August 2002, the veteran underwent an 
individually administered psychological test battery.  He 
reported that a car had hit him at the age of eight, from 
which he "sustained significant head trauma."  He reported 
that he was seeking treatment for these sexual trauma issues 
at his AA sponsor's request and given the implications of the 
trauma on his sobriety.  The veteran spoke "at length" 
about the alleged in-service incidents, becoming tearful on 
two occasions, but he also simultaneously minimized the 
significance of these alleged experiences.  He talked about 
his childhood in less depth, briefly mentioning sexual abuse 
sustained "at the hands of an older man."  The veteran 
reported that the "childhood traumas had been 'worked 
through.'"  The veteran "admitted that he was not sure if 
he wanted to engage in therapy for the military traumas."  
However, the veteran then stated that he was trusting that 
his sponsor, "a clinical psychologist," had accurately 
assessed the situation.

The examiner observed that the veteran has difficulty 
trusting people and so "many of his relationships are 
superficial and transient."  The examiner stated, "He tends 
to become passive in many interactions," and "it is likely 
that he will avoid forming deep emotional ties with others 
for fear of being hurt.  He is isolated and lonely."  The 
examiner opined, "Symptomotology is consistent with a 
diagnosis of PTSD," and "[the veteran] also exhibits 
characteristics consistent with obsessive-compulsive and 
borderline personality organization."


In early September 2002, the veteran sought treatment from 
the MHC for "being terrorized."  He discussed the alleged 
incidents in service and reported that he had also been 
molested and raped by a church organist when he was eight and 
nine years old.  The veteran reported that the Catholic 
Church funded his previous private therapy related to this 
abuse.  The examiner noted that the veteran had a "hard time 
retelling these painful events yet again."  The veteran 
scheduled another appointment for a week later, and expressed 
interest in volunteering at the VA.

In mid-September 2002, the veteran reported "a whole lot of 
shame, filth and pollution.  My whole manhood was called into 
question.  It is the way I was programmed in the Catholic 
Church."  The veteran reviewed "the impact of rape in the 
military."  He stated he had become "fearful and untrusting 
of men," and "could not tolerate any man touching him."  A 
diagnosis of PTSD was assigned.

A few days later, also in September 2002, the veteran 
returned and complained of anxiety.  The veteran reported 
that he had been sexually abused by a church member as a 
child, by his mother in adolescence, and then by authority 
figures in the military.  He also reported that he was born 
to a young woman who was briefly married to the veteran's 
natural father, and that his natural father was killed in the 
South Pacific during World War II in 1945.  The young woman 
left the veteran with her parents, his grandparents, whom he 
thought were his mother and father until he was told the 
truth at the age of 16.  The veteran's natural mother was 
reportedly remarried with four other children.  The veteran 
reported working an "IT" job.

A mental health status examination conducted in late 
September 2002 reveals that the veteran reported having had a 
sexual relationship with his grandmother when he was 16 and 
17 years old, until he ended it.  He indicated that he 
reported the childhood abuse when he went into the military.  
He reported being called names and that he was "beaten up on 
two occasions."  He then reported that he was beaten up and 
sodomized the night before he was discharged.  The veteran 
also reported that he had treatment for anxiety between the 
ages of 9 and 15 years old.  The veteran reported that he was 
taking an antidepressant.  He denied any legal problems or 
ever having been in jail.  He also reported that alcohol 
became a problem for him in 1975 when he began using it for 
sleep.


Upon mental status examination, the veteran was alert and 
oriented.  His thoughts were "somewhat circumstantial," and 
his speech was "mildly pressured."  He was cooperative, 
well groomed, and wearing appropriate clothing.  His mood was 
observed as depressed, but with appropriate affect.  He 
denied ideas of reference, thought insertion, broadcasting, 
or control.  He denied paranoid or grandiose delusions.  He 
denied auditory, visual, tactile, gustatory, or olfactory 
hallucinations.  The veteran's attention span was unimpaired, 
as was his immediate memory.  His recent memory was noted to 
be "mildly impaired," and his remote memory was intact.  
Abstract thinking was appropriates, and judgment was 
unimpaired.  He denied suicidal or homicidal ideation.  
Diagnoses of PTSD and psychosocial and environmental problems 
were assigned.

The veteran had service from March 1971 to August 1971.  A 
September 2002 statement from the veteran was accepted as his 
claim of entitlement to service connection for PTSD as due to 
sexual trauma.  The veteran stated that the assault occurred 
at Ft. Lewis in the fall and winter of 1970 to 1971.  The 
veteran named his CO, First Sergeant, and Platoon Cadre.  He 
then stated that as he was "settling in to our new environs, 
Sgt. [] came around to get acquainted with us one on one, and 
asked if anyone had any problems on his mind that needed to 
be addressed.  I told him that I had been molested as a child 
and that it bothered me some, but that I could deal with 
it."  The veteran went on to say, "The next day he (Sgt. 
[]) came back and told me that I was a homosexual and that I 
would have to tell the captain and that I would be processed 
for discharge."  The veteran's then stated, "From that day 
on, they would show up at night and take me out and beat me 
and sodomize me.  I reported this to Captain [] and he became 
hostile and told me that I was lying and just trying to get 
out of the Army."

The veteran then indicated that he began to go on sick call, 
and "finally asked to see someone from mental health."  The 
veteran indicated that he reported the alleged incident(s) to 
a mental health assistant, who "directly reported to Captain 
[].  [The Captain] was enraged."  The veteran then stated 
that he went to the military psychiatrist "and requested 
that he help me get a discharge from the service since I was 
convinced there was no other way to stop the abuse."  The 
veteran stated that the military psychiatrist referred him 
for separation, and "in a few weeks time I went to a 
monastery at [], and a monk insisted that I go to a hospital 
for an examination to document what happened."  The veteran 
indicated that he sought treatment.  He then stated, "Since 
then, I have repressed these memories and have tried to lead 
a normal life."

In a mid-October 2002 treatment note, the veteran reported 
feeling "remarkably" better since his antidepressant 
medication was increased.  He also indicated that he had 
frequent phone contact with his natural mother, although he 
had not seen her in nine years.

In a mid-October 2002 statement received by the veteran, he 
indicated that he had been assaulted in service three times:  
once in June 1971; once in early July 1971; and once in 
August 1971.  He stated that he told his Sergeant about his 
childhood abuse, and then he told his Captain about the abuse 
at the suggestion of the Sergeant.  He stated he was asked to 
give names of "male friends" with whom he had had "close 
relationships," and "so I did."  He stated, "the next 
thing I knew, I was being discharged from the Army for being 
a homosexual."

The veteran indicated that he began to be harassed by his 
fellow soldiers by being called names.  He stated that during 
the first week in June 1971, he was given a "blanket 
party."  The veteran described this as "being hit on the 
side of the head and roughed up."  The veteran stated that 
he requested a different duty assignment, and that the CO 
said he could "find my own job as long as I did something 
[to] justify paying me."  The veteran then indicated that he 
began working at the Post Chapel and Army Education Center.

During the second week of July 1971 the veteran claims the 
second attack occurred.  He stated that he was given another 
"blanket party," and was hit in the head while someone 
"jerked down on my testicles."  The veteran stated that he 
reported this to a different Sergeant [A], who replied, 
"This stuff happens all the time."  The veteran stated, "I 
was getting pretty crazy so I went to the infirmary."  He 
indicated that he was told he was "having an adjustment 
problem."  The veteran stated he began to go on sick call 
"quite a lot."  The veteran indicated that eventually, a 
doctor sent him to see a psychiatrist, to whom the veteran 
told he wanted "out of the Army," and about what had been 
happening to him.  The veteran then stated, "He asked me how 
he could help.  I asked him to make me look like a raving 
homosexual satyr.  He said, 'Do you really want me to do 
that?'  I said, 'Sir, I don't care what you say, as long as 
it gets me away from Sgt. []."  The veteran indicated that 
the psychiatrist sent the report to the veteran's Captain, 
who reportedly said, "'What kind of BS is this?  This isn't 
you and you know it.'"

The veteran stated that the night before he was discharged, 
he was given another "blanket party."  He stated, "This 
time, they broke a rib and sodomized me."  The veteran 
indicated that the next day "I was going to report it to the 
CO.  Sgt. [] and his two assistants told me pack your duffle 
and 'get out of my Army.' I was going to report it to the CO, 
but it was made pretty clear I had better get off post 
ASAP."

VA outpatient treatment records show that the veteran 
complained on anxiety in late October 2002.  The note 
indicates that the veteran had begun volunteering at the VA.  
The veteran reported planning more religious study, to 
include going on a retreat.  Another note from late October 
2002 indicates that the veteran went to VA without an 
appointment.  He reported that he no longer feels "agitated 
and restless."  It was noted that this change was a result 
of increasing the veteran's antidepressant medication.  He 
said he found it "strange" to not be "intense and agitated 
all the time."

A VA note from November 2002 indicates that the veteran 
failed to report for a scheduled appointment.  In mid-
November 2002, the veteran reported decreased anxiety, and 
feeling more "at ease" with men.  He expressed a desire to 
volunteer with the Boy Scouts, but in work that "does not 
involve the boys."  Early December 2002 found the veteran 
without "agitated depression."  He reported nightmares and 
sleep difficulty "are no longer a problem."  The veteran's 
affect was observed as "bright," although his speech was 
"somewhat pressured."

A mid-January 2003 note alludes to an experience of an 
assault of a teenager in the veteran's apartment complex.  
The veteran reported that the event "activated anger and 
fear."  The veteran also alluded to his experience on jury 
duty.  He reported that his volunteer work was stressful and 
it was observed that he seemed ambivalent about continuing.  
He did not visit his biological mother for the holidays.  The 
veteran was observed to be anxious and restless.  In late 
January 2003, the veteran reported that he had stopped his 
volunteer work with the VA, but indicated that he had begun 
tutoring at a community organization, and was studying 
religion.  He indicated that he was still planning to go on 
retreat.  He expressed concern that he would have flashbacks 
of his military sexual trauma now that spring was 
approaching.

A late February 2003 treatment note shows that the veteran 
reported feeling "more anxious."  He reported that he was 
not sleeping well, and that he was feeling fatigued.  He 
stated that he received a letter from [the Social Security 
Administration] suggesting he can work, and that if he does 
not work, he "may be reviewed medically again."  The 
veteran stated "nightmares and flashbacks of rape erupt in 
the middle of March and trouble him until mid-September."  
He reported that he begins to smoke more, and "he thinks he 
may have tactile hallucinations at night."  The veteran 
stated, "I feel like I am suffocating and I feel the 
blows."

A mid-March treatment note indicates that the veteran 
reported having nightmares, and that he is "up and down 2-3 
times."  The veteran reported tutoring for GED examinations 
two hours per day, two days per week.  He reported painting 
at his apartment complex for reduction in rent, and he 
reported walking at the mall, and attending AA meetings.  His 
anxiety level was noted as "okay for now."  He reported 
that he was less "stressed" this year as compared to last 
year.  Regarding the veteran's alleged in-service assaults 
and discharge, he reported that he had been sent to a 
hospital near his military base by an Abbot named [D].  He 
indicated that the Abbey paid for his stay at the local 
hospital.  He reported that the hospital no longer had his 
records.  The examiner suggested that the Abbey "likely has 
a record of his being a guest there."

A VA Chaplain's letter dated in April 2003 was written and 
submitted to the RO at the veteran's request.  The Chaplain 
indicated that he had known the veteran since 1976 as 
assistant pastor at the veteran's local parish, and beginning 
in 1991 as chaplain at the VA.  The Chaplain's letter stated, 
in part, "[The veteran] was dealt a difficult, confusing 
childhood that complicated his growth and development for 
some years.  Were it not for his fundamental sense of honesty 
and personal integrity he would not have been able to achieve 
what he enjoys today.  He has done a remarkable job of 
overcoming major obstacles in his life."

A statement from the veteran dated in June 2003, and attached 
to his substantive appeal, indicated, "this entire episode 
came out unexpectedly during treatment for my Depression.  I 
had successfully repressed the events because of 
embarrassment and pride, and attempted to get on with my 
life."  The veteran also stated, "I must point out that the 
[in-service psychiatrist] assured me that he would get me out 
of the service.  All I had requested was to get me away from 
the unit.  Apparently, [the psychiatrist] became very 
creative in writing his evaluation."

Analysis

Service connection may be established for a disability 
resulting from diseases or injuries that are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred; and, (3) a link established by medical 
evidence, between current symptomatology and an established 
in-service stressor.  38 C.F.R. § 3.304(f).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304.  The record shows that the veteran did not 
engage in combat.

The veteran filed a claim of entitlement to service 
connection for PTSD, as due to in-service sexual assault, in 
September 2002.  Pursuant with duty to notify and assist 
provisions of the VCAA, in October 2002, the RO sent the 
veteran a letter and asked him to complete a "stressor" 
questionnaire, which was enclosed with the letter.  See 
generally 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  The veteran returned a statement later that same 
month, which detailed the alleged stressor(s) to which the 
veteran attributed his alleged PTSD.  Service connection for 
PTSD was denied by an April 2003 rating decision, citing no 
verifiable stressor(s).  The veteran filed a timely notice of 
disagreement and subsequent substantive appeal.  In a 
statement associated with the veteran's substantive appeal, 
which was received by the RO in August 2003, the veteran 
wrote, "I can only request of the Board that consideration 
be given my credibility, as it is my impression that the 
raters' conclusion was 'we can't locate it on paper so it 
didn't happen.'"

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
specified that there are special evidentiary procedures for 
PTSD claims based on personal assault.  In personal assault 
cases, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) was amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence of 
the stressor include, but are not limited 
to:  a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD, and that this is the 
result of a traumatic sexual assault perpetrated upon him by 
his bunkmates while in basic training.  This personal assault 
allegedly occurred after he had informed his captain that he 
was a homosexual and that he had been sexually abused as a 
child.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki, 6 Vet. App. at 98.  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  See 
Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Unexplained economic or social behavior changes can 
contribute to the corroboration of an in-service stressor 
resulting from a personal assault.  The veteran contends that 
his extensive psychiatric treatment history should offer 
corroboration of the assault.  However, the veteran's 
treatment records and statements attribute the veteran's 
psychiatric problems to a multitude of causes ranging from 
organic brain disease to his sexual orientation, and it was 
not until the veteran filed his claim for entitlement to 
PTSD, more than 30 years after his military service, that he 
contended he had been sexually assaulted while in service.

Additionally, it is noteworthy that the veteran specifically 
requested that the Board weigh heavily on his credibility in 
making its decision.  The specific reports and statements 
regarding the veteran's in-service stressors are so 
inconsistent and contradictory, that the claimed personal 
assault incidents are inherently incredible and unverifiable.  
Based on a thorough and complete review of the veteran's 
entire claims file, the veteran has changed his accounts of 
numerous events, situations, and circumstances.  According to 
the veteran's own statements to VA, his statements to 
practitioners, and the observations made by practitioners, 
there are inconsistent accounts regarding, but not limited 
to:  the veteran's sexuality, and his awareness of and on-set 
of same; when and where he has been treated and for what 
illnesses; why he applied for VA benefits; what prescriptions 
he has taken, and when; his relationships with his family 
members; his on-set, frequency, duration, and motivation for 
use of alcohol; his relationship with and credentials of his 
AA sponsor; his occupations; his level of education; the 
circumstances under which he entered military service; the 
circumstances by which he separated from service, and at 
whose initiation; where he went after separation from service 
and for what length of time; and the actual alleged in-
service assault or assaults, which are the focus of this 
decision.  Again, the vast inconsistencies and contradictory 
statements and reports necessarily render the claimed 
personal assault incidents as inherently incredible and 
unverifiable.

Further, even if the veteran's own credibility were not at 
issue in this case, a veteran's credibility alone is not 
sufficient to establish that a non-combat related stressor, 
such as a personal assault, occurred.  A veteran's statements 
must be corroborated by credible supporting evidence.  Cohen, 
10 Vet. App. 128.

The veteran alludes that his request for a change of duty 
should corroborate the in-service assault.  Although § 
3.304(f) includes a request for a transfer to another 
military duty assignment as one way to corroborate an in-
service assault as a stressor, there is nothing in the record 
to indicate that this request was actually made or granted, 
let alone made or granted based on a traumatic in-service 
assault.  Further, the way the veteran's describes the 
alteration in his duty assignment, it was not an actual 
assignment.  His reports describe the situation as if it were 
solely his choice to change his assignment, and then the Army 
allowed him go where he pleased.  Additionally, the veteran 
stated the alleged sexual assault happened "the night before 
he was to be discharged from the military."  Accordingly, 
any request for a transfer would not have been made or 
granted based on any traumatic in-service assault.

As the veteran's stressor is not related to combat, his 
statements alone are not sufficient to establish the 
occurrence of the claimed assault as an in-service stressor.  
Cohen, 10 Vet. App. 128.  His statements must be corroborated 
by credible supporting evidence.  Id.  The veteran has 
offered no corroborating evidence of his claimed stressor.  
Moreover, service department records also do not support the 
veteran's claim regarding his claimed stressor.  Doran, 6 
Vet. App. 283.  Again, service connection for PTSD requires:  
(1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed 
in-service stressor occurred; and, (3) a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  Although the veteran does have a diagnosis of 
PTSD, there is no credible supporting evidence that the 
claimed in-service stressor occurred.  The VA examiner in 
August 2002 opined that the veteran's PTSD was linked to the 
alleged in-service stressor(s); however, this opinion was 
based on the veteran's subjective account of the alleged 
incident(s), and not the veteran's account in conjunction 
with credible corroborating evidence that the claimed in-
service stressor occurred.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case, and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


